Case: 10-50300     Document: 00511221245          Page: 1    Date Filed: 09/01/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                         September 1, 2010
                                     No. 10-50300
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ROBERT WILLIS,

               Plaintiff - Appellant

v.

TEXAS TECH UNIVERSITY HEALTH SCIENCES CENTER; TEXAS TECH
UNIVERSITY HEALTH SCIENCES CENTER SCHOOL OF ALLIED HEALTH
SCIENCES; TEXAS TECH UNIVERSITY SYSTEM; KENT HANCE,
Individually and in His Official Capacity as Chancellor of the Texas Tech
University Health Sciences Center and School of Allied Health Sciences; PAUL
BROOKE, Individually and in His Official Capacity as Dean of the Texas Tech
University Health Sciences Center School of Allied Health; ELMO CAVIN,
Individually and in His Official Capacity as President of the Texas Tech
University Health Sciences Center; ELVIN MAXWELL, Individually and in His
Official Capacity,

               Defendants - Appellees


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 7:09-CV-117


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
        Texas Tech University Health Sciences Center expelled Robert Willis after

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-50300       Document: 00511221245         Page: 2    Date Filed: 09/01/2010



                                       No. 10-50300

its Student Conduct Board found that Willis had threatened his ex-girlfriend –
a fellow student – with a handgun. Willis claimed his disciplinary hearing did
not meet the minimum requirements of due process. The district court disagreed
and granted summary judgment to the Texas Tech defendants. Willis appealed,
and we affirm.
      After allegations surfaced that Willis had pointed a 9mm pistol at a
classmate while the two argued at Willis’s off-campus residence, Texas Tech’s
Student Conduct Board sent Willis a detailed letter explaining that a complaint
had been filed against him. The letter notified Willis of a hearing date and
included: the factual basis for the complaint; the portions of the Student Code
allegedly violated; a list of the Board members and an opportunity to challenge
them for partiality; and an explanation of how to submit evidence, call witnesses
in his behalf, and secure an advisor.
      The Board held the hearing, at which Willis stated his position but called
no witnesses, and determined that Willis had in fact pulled a gun on a fellow
student. He was expelled. Willis sued Texas Tech and its administrators in
state court for violating his federal due process rights, but the defendants
removed to the Western District of Texas, where they moved for summary
judgment. The district court – noting that Willis did not submit any evidence to
refute Tech’s motion – assumed Willis had a protected right to his education but
held that Tech gave Willis all the process he was due. Willis appealed. Our
review is de novo, applying the same standards as the district court and viewing
the evidence in the light most favorable to Willis.1
      This court recently dealt with a similar case, one in which Louisiana State


      1
          Jackson v. Cal-W. Packaging Corp., 602 F.3d 374, 377 (5th Cir. 2010).

                                              2
   Case: 10-50300       Document: 00511221245           Page: 3     Date Filed: 09/01/2010



                                        No. 10-50300

University disciplined a student for allegedly harassing his ex-girlfriend. We
explained in a persuasive unpublished opinion:


       A student subject to school disciplinary proceedings is entitled to
       some procedural due process. The student must be given notice of
       the charges against him, an explanation of what evidence exists
       against him, and “an opportunity to present his side of the story.”
       The student is not entitled to the “opportunity to secure counsel, to
       confront and cross-examine witnesses supporting the charge, or to
       call his own witnesses to verify his version of the incident.” 2


Willis’s cursory appellate brief fails to explain what about the hearing was
deficient. An independent review of the undisputed record shows Tech gave
Willis more than the minimum process required by the Constitution.
       AFFIRMED.



       2
         Esfeller v. O’Keefe, 2010 WL 3035144, at *5, 2010 U.S. App. LEXIS 16178, at *12–*13
(5th Cir. Aug. 3, 2010) (citing Goss v. Lopez, 419 U.S. 565, 574, 581, 583 (1975)); see also Bd.
of Curators of Univ. of Mo. v. Horowitz, 435 U.S. 78, 85–86 (1978) (“All that Goss required was
an ‘informal give-and-take’ between the student and the administrative body dismissing him
that would, at least, give the student ‘the opportunity to characterize his conduct and put it
in what he deems the proper context.’” (quoting Goss, 419 U.S. at 584)); Dixon v. Ala. State Bd.
of Educ., 294 F.2d 150, 158–59 (5th Cir. 1961) (“For . . . guidance . . . , we state our views on
the nature of the notice and hearing required by due process prior to expulsion from a state
college or university. . . . The notice should contain a statement of the specific charges and
grounds which, if proven, would justify expulsion under the regulations of the Board of
Education. . . . By its nature, a charge of misconduct, as opposed to a failure to meet the
scholastic standards of the college, depends upon a collection of the facts concerning the
charged misconduct, easily colored by the point of view of the witnesses. In such
circumstances, a hearing which gives the Board or the administrative authorities of the college
an opportunity to hear both sides in considerable detail is best suited to protect the rights of
all involved. This is not to imply that a full-dress judicial hearing, with the right to
cross-examine witnesses, is required. Such a hearing, with the attending publicity and
disturbance of college activities, might be detrimental to the college’s educational atmosphere
and impractical to carry out. Nevertheless, the rudiments of an adversary proceeding may be
preserved without encroaching upon the interests of the college.”).

                                               3